In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 15-516V
                                    Filed: June 29, 2016

*************************                                UNPUBLISHED
BETH BRITT,                                *
                                           *             Special Master Hamilton-Fieldman
                     Petitioner,           *
                                           *
v.                                         *             Petitioner’s Motion for Decision;
                                           *             Tetanus-Diphtheria-acellular
SECRETARY OF HEALTH                        *             Pertussis (“TDaP”) Vaccine;
AND HUMAN SERVICES,                        *             Transverse Myelitis (“TM”).
                                           *
                     Respondent.           *
*************************
Diana Stadelnikas Sedar, Maglio Christopher and Toale, PA, Sarasota, FL, for Petitioner.
Alexis Babcock, United States Department of Justice, Washington, DC, for Respondent.

                                          DECISION 1

       On May 19, 2015 Beth Britt (“Petitioner”) filed a petition for compensation under the
National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq. (2006) (“Vaccine
Act”). Petitioner alleged that the administration of a Tetanus-Diphtheria-acellular-Pertussis
(“TDaP”) vaccine on August 14, 2012 caused her to suffer from transverse myelitis. The
undersigned now finds that the information in the record does not show entitlement to an award
under the Program.

        On June 22, 2016, Petitioner filed a Motion for a Decision on the Record. According to
the motion, Petitioner continues to suffer from residual sequelae of transverse myelitis, but does
not intend to file a medical expert opinion regarding vaccine causation. Petitioner requests that
the undersigned issue a final decision on the existing record.

       To receive compensation under the Vaccine Act, Petitioner must prove either 1) that she
1
 Because this unpublished decision contains a reasoned explanation for the action in this case,
the undersigned intends to post this decision on the United States Court of Federal Claims’
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 and note (2012)). In accordance with
Vaccine Rule 18(b), a party has 14 days to identify and move to delete medical or other
information, that satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule
requirement, a motion for redaction must include a proposed redacted decision. If, upon review,
the undersigned agrees that the identified material fits within the requirements of that provision,
such material will be deleted from public access.
suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table – corresponding
to her vaccination, or 2) that she suffered an injury that was actually caused by a vaccine. See §§
300aa-13(a)(1)(A) and 300aa-11(c)(1). An examination of the record did not uncover any
evidence that she suffered a “Table Injury.” Further, the record does not contain a medical
expert’s opinion or any other persuasive evidence indicating that her injuries were caused by a
vaccination.

        Under the Vaccine Act, a petitioner may not be awarded compensation based solely on
the petitioner’s claims alone. Rather, the petition must be supported by either medical records or
by the opinion of a competent physician. § 300aa-13(a)(1). In this case, because the medical
records are insufficient to establish entitlement to compensation, a medical opinion must be
offered in support. Petitioner, however, has offered no such opinion.

       Therefore, the only alternative remains to DENY this petition. Thus, this case is
dismissed for insufficient proof. In the absence of a motion for review, the Clerk shall
enter judgment accordingly.

       IT IS SO ORDERED.

                                                     /s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




                                                2